


CANCER GENETICS, INC.


EMPLOYMENT AGREEMENT




This Employment Agreement (this "Agreement") is entered into as of the date of
the last signature hereto ("Effective Date"), by and between Cancer Genetics,
Inc., a Delaware corporation with its corporate headquarters at 201 Route 17
North, 2nd Floor, Rutherford, NJ 07070 (the "Company"), and Dr. Rita Shaknovich,
("Employee").


In consideration of the mutual covenants and conditions set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:


1.
Employment.    The Company hereby employs Employee in the capacity of the
Medical Director and Vice President of Hematopathology Services of the Company,
reporting directly to the President and Chief Executive Officer of the Company
(the "CEO"). Employee accepts such employment and agrees to perform such roles
and provide such management and other services for the Company as are customary
to such office and such additional responsibilities, consistent with the
position as the Company's Medical Director and Vice President of Hematopathology
Services, as may be assigned from time to time by the CEO. Medical directors,
both employees and consultants, will report to Employee and Employee with share
the responsibility of managing the activity, workflow and quality of the
clinical laboratory directors and their teams.



2.
Term.    The employment hereunder shall be for a period commencing on July 1,
2015 (the "Commencement Date") and ending on the two (2)-year anniversary of the
Commencement Date (the "Initial Term"), unless earlier terminated as provided in
Section 4 or 5. This Agreement shall be automatically renewed for successive one
(1)-year periods thereafter, commencing upon the expiration of the Initial Term,
unless earlier terminated as provided in Section 4 or 5. Employee's employment
following the Commencement Date will be on a full-time business basis requiring
the devotion of substantially all of Employee’s productive business time for the
efficient and successful operation of the business of the Company.



3.
Compensation and Benefits.



3.1    Cash Compensation.


(a)For the performance of Employee's duties hereunder following the Commencement
Date, the Company shall pay Employee an annual salary in the amount of two
hundred and fifty-two thousand dollars ($252,000) (“Base Compensation”). The
Base Compensation shall be paid in installments every two weeks over twenty-six
(26) pay periods per year, based on and in accordance with Company's regular
payroll procedures.


(b)Company shall compensate Employee with a one-time sign-on bonus in the amount
of five thousand dollars ($5,000), which amount shall be paid to Employee on the
first Company pay date following ninety (90) days after Employee’s Commencement
Date. This one-time bonus payment shall be deducted from Employee’s annual
performance-based bonus as outlined in Section 3.2 below.


3.2    Bonus Plan.


(a)    Employee shall be entitled to participation in the performance bonus
compensation plan further defined in Section 3.2(b). Additional detail of the
performance bonus compensation plan will be provided in written detail to
Employee once the performance bonus compensation plan is adopted by the Board,
which will occur within a reasonable time after the Commencement Date. Any bonus
or incentive compensation paid to Employee shall be in addition to Base
Compensation.
 




--------------------------------------------------------------------------------




(b)    Employee shall be eligible annually for a performance-based bonus of up
to ten percent (10%) of Base Compensation, or twenty-five thousand dollars
($25,000). The amount of the bonus shall be determined by the Board and the
Company CEO, based on their reasonable assessments of Employee's performance and
the Company's performance against appropriate goals established annually by the
Board or the Compensation Committee of the Board after consultation with the
Employee, prior to the beginning of the period of time from which the
performance of the Employee would be evaluated and measured for such bonus. If
all such goals are achieved for a given period, the amount of the bonus will be
up to ten percent (10%) of Base Compensation for that period. Employee's bonus,
as earned, shall be payable at the later of (i) the end of the first fiscal
quarter of the company following the end of the period for which the bonus was
earned, or (ii) upon the issuance of the independent auditors' report for the
period ending when the bonus was earned. The first bonus period shall be for the
period commencing on the Commencement Date and ending at the last day of the
Company's fiscal year in which the Commencement Date occurs, unless the Board
reasonably determines that results in a stub bonus period (defined as a period
of three (3) months or less) that is so short as to be impractical (in which
event the first bonus period shall be said stub bonus period plus the next full
Company fiscal year after the Company fiscal year in which the Commencement Date
occurs). Thereafter, the bonus plan period shall be the Company fiscal year.


3.3    Stock Options and Restricted Stock Grant.


(a)    From time to time the Company may grant to employee under the Company's
Stock Option Plan (or its successor stock plan) to purchase shares of the
Company's common stock at a stated exercise price per share.


(b)    Effective on the Commencement Date, the Company shall grant to Employee a
stock option under the 2011 Stock Option Plan (the "Plan") to purchase twelve
thousand (12,000) shares of Common Stock, with the exercise price of the stock
options fixed under the Plan as of the Commencement Date, with the option to be
treated as an incentive stock option to the greatest extent permitted by law and
a non-qualified stock option as to the balance, vesting in equal installments
over a forty-eight (48)-month period beginning ninety (90) days following the
Commencement Date (the "Stock Options").


(c)    Effective on the Date of Approval by the Compensation Committee the
Company shall grant to Employee three thousand (3,000) shares of restricted
stock under the 2011 Stock Option Plan (the "Plan"). The restricted stock will
vest over three (3) years in equal annual increments as outlined in Exhibit A
(the "Restricted Stock").


3.4    Benefits. Employee and Employee’s dependents shall be entitled to such
medical/dental, disability and life insurance coverage and such 401(k) plan and
other retirement plan participation, vacation, sick leave and holiday benefits,
if any, and any other benefits as are made available either to Company's other
senior executives or to the Company's personnel generally, whichever is greater,
all in accordance with the Company's benefits program in effect from time to
time. The Employee is responsible for paying the employee's portion of the
benefit costs consistent with other similarly situated employees of the Company.
The medical/dental, disability and life benefits provided to Employee under this
Section 3.4 shall continue until, and shall terminate, six (6) months after a
Termination Event pursuant to Section 4 or Section 5 hereof, except to the
extent that Employee receives comparable benefits at a future employer during
the six (6) months after the Termination Event, in which case the pertinent
benefits from the Company shall end upon Employee's enrollment in the future
employer's benefit plan.


3.5    Reimbursement of Expenses. Employee shall be entitled to be reimbursed
for all reasonable expenses including the cost of travel for business; home
office operation; business meals and entertainment, incurred by Employee in
performing her tasks, duties and responsibilities under Section 2 or otherwise
in connection with and reasonably related to the furtherance of the Company's
business. Employee shall submit expense reports and receipts documenting the
expenses incurred in accordance with Company policy, and will comply with using
the Company's electronic travel and expense software and travel planning
systems.




--------------------------------------------------------------------------------






3.6    Mobile Device & Phones. The Company shall provide a mobile phone that is
compliant with the company policy and is HIPAA compliant. The Employee is
welcome to use Employee’s own device or phone, but it must be registered with
the Information Technology department and must follow the Company's "BYOD"
(Bring Your Own Device) policies, including but not limited to setting up of
passwords, backups of information and compliance with email and communication
policies.


3.7    Moving Expenses. Intentionally Omitted.


4.
Change of Control.



4.1    In the event of a termination of Employee's employment hereunder by the
Company without Cause or by Employee with Good Reason, within twelve (12) months
following a Change of Control, the Company will promptly pay Employee, in lieu
of the amounts required under Section 5.2(b) and in addition to the amounts
required under Sections 3.4, 3.5 and 5.2(a), a severance amount, payable in a
lump sum immediately upon the later of such termination of employment or
Employee's execution of a Release in the form attached as Exhibit B (which the
Company shall execute contemporaneously), equal to twelve (12) months base
compensation, plus an amount equal to the prior year bonus.


4.2    In the event of a termination of Employee's employment hereunder by the
Company with Cause or by Employee without Good Reason, within twelve (12) months
following a Change of Control, the Company will promptly pay Employee, in lieu
of the amounts required under Section 5.2(b) and in addition to the amounts
required under Sections 3.4, 3.5 and 5.2(a), a severance amount, payable in a
lump sum immediately upon the later of such termination of employment or
Employee's execution of a Release in the form attached as Exhibit B (which the
Company shall execute contemporaneously), equal to six (6) months base
compensation, plus an amount equal to the prior year bonus.


4.3    As used herein, a "Change of Control" of the Company shall mean any of
the following:


(i) the acquisition by any person(s) (individual, entity or affiliated or
unaffiliated group) in one or a series of transactions (including, without
limitation, issuance of shares by the Company or through merger of the Company
with another entity) of direct or indirect record or beneficial ownership of 50%
or more of the voting power with respect to matters put to the vote of the
shareholders of the Company and, for this purpose, the terms "person" and
"beneficial ownership" shall have the meanings provided in Section 13(d) or
14(d) of the Securities Exchange Act of 1934 or related rules promulgated by the
Securities and Exchange Commission;


(ii) the commencement of or public announcement of an intention to make a tender
or exchange offer for more than 50% of the then outstanding Shares of the common
stock of the Company;


(iii) a sale of all or substantially all of the assets of the Company; or


(iv) the Board, in its sole and absolute discretion, determines that there has
been a sufficient change in the stock ownership of the Company to constitute a
change in control of the Company. Notwithstanding the foregoing, the following
acquisitions shall not constitute a "Change of Control": (1) any capital raised
by the Company (not used for a redemption of outstanding shares); (2) the
closing of any transaction that in good faith may be reasonably characterized as
an acquisition of another entity by the Company rather than the other way
around; or (3) any acquisition of the Company or its shares by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company.


5.
Termination







--------------------------------------------------------------------------------




5.1    Termination Events. The employment hereunder will terminate upon the
occurrence of any of the following events ("the Termination Event"):


(a)Employee dies; or


(b)The Company, by written notice to Employee or her personal representative,
discharges Employee due to the inability to continue to perform the duties
previously assigned to Employee hereunder prior to such injury, illness or
disability for a continuous period exceeding 90 consecutive days or 180 out of
360 days by reason of injury, physical or mental illness or other disability,
which condition has been certified by a physician reasonably acceptable to the
Company; provided, however, that prior to discharging Employee due to such
disability, the Company shall give a written statement of findings to Employee
or her personal representative setting forth specifically the nature of the
disability and the resulting performance failures, and Employee shall have a
period of thirty (30) days thereafter to respond in writing to the Company's
findings, whereupon the Company shall conduct a reasonable and fair hearing with
the Employee and any supporting witnesses and evidence for the Employee to reach
a final determination; or


(c)Employee is discharged by the Company for "Cause". As used in this Agreement,
the term "Cause" shall mean:


(i)
Employee's final and unappealed conviction of (or pleading guilty or "nolo
contendere" to) any felony or a major misdemeanor involving dishonesty or moral
turpitude; provided, however, that prior to discharging Employee for Cause, the
Company shall give a written statement of findings to Employee setting forth
specifically the grounds on which Cause is based, and Employee shall have a
period often (10) days thereafter to respond in writing to the Company's
findings; or



(ii)
The Employee's (1) unreasonable failure to perform her duties, as determined by
the Board of Directors, or (2) substantial and material breach of, or default
under, this Agreement or the Proprietary Information and Invention Assignment
Agreement (as defined herein), (3) The unreasonable failure of the Company, as
determined by the Board of Directors, to meet reasonable benchmarks that are in
control of the Employee, as may be agreed to from time to time by the Employee
and the Board of Directors. In the case of any of the conditions set forth in
this Section 5.1(c)(ii), the Employee shall be given written notice of the
intent of the Board of Directors to terminate the Employee's employment under
this paragraph, and shall be permitted thirty (30) days from receipt of such
written notice to promptly cure any such breach or default to the reasonable
satisfaction of the Board.



(d)Employee is discharged by Company other than in accordance with Section
5.l(a)(c) (a termination "without Cause"), which the Company may do at any time,
with at least thirty (30) days advance written notice, subject to the full
performance of the obligations of the Company to the Employee pursuant to
Section 4 or Section 5.2, as the case may be; or


(e)Employee voluntarily terminates her employment due to "Good Reason", which
shall mean (i) a material default by the Company in the performance of any of
its obligations hereunder, which default remains uncured by the Company for a
period of thirty (30) days following receipt of written notice thereof to the
Company from Employee; (ii) a material diminution of the roles, responsibilities
or duties and/or the position, title or authority of Employee hereunder; or
(iii) a requirement that Employee report to any person(s) other than the CEO or
the Chairman of the Board; or


(f)     Employee voluntarily terminates her employment without Good Reason,
which Employee may do at any time with at least thirty (30) days advance notice.




--------------------------------------------------------------------------------






5.2    Effects of Termination.


(a)    Upon termination of Employee's employment hereunder for any reason, the
Company will promptly pay Employee all Base Compensation owed to Employee and
all bonuses earned, as previously defined in writing by the Company, and unpaid
through the date of termination, which shall be the last day that Employee
performs her duties for the Company (including, without limitation, salary and
employee expenses reimbursements). Employee shall be paid for any performance
bonus plan then in effect on a pro rata basis for that period of time during the
fiscal year in which termination occurs, but such amount, if any shall only be
paid at a commensurate time as other employees are paid their bonus amounts.


(b)    Unless Section 4 applies (in which case Section 4, and not this Section
5.2(b), will be followed), and in addition to the amounts required under
Sections 3.4, 3.5 and 5.2(a):


(i)
Upon termination of Employee's employment under Sections 5.l(a), Company shall
continue to pay the Base Compensation to the estate of the Employee for a period
of ninety (90) days after such death.



(ii)
Upon termination of Employee's employment under Section 5.l(b), the Company
shall pay Employee, commencing immediately upon such termination of employment,
monthly (or biweekly at the Company's discretion) amounts equal to the then
applicable Base Compensation, excluding bonus, for a period of six (6) months
after termination.



(c)    Upon termination of Employee's employment under Section 5.l(d) or 5.1(e),
the Company shall pay Employee, commencing immediately upon the later of such
termination of employment or Employee's execution of a Release (which the
Company shall execute contemporaneously) in the form attached as Exhibit B,
monthly (or biweekly at the Company's discretion) amounts equal to the then
applicable Base Compensation, excluding bonus, for a period of one (1) months
after termination for every four (4) months of service, for a minimum payment of
six (6) months’ Base Compensation and a maximum of twelve (12) months’ Base
Compensation.


(d)    Upon termination of Employee's employment hereunder pursuant to Sections
5.l(b), 5.l(c), 5.l(d) or 5.1(f), Employee agrees as follows:


(i)
Any amounts paid according to above Section 4 or Section 5, following a
termination event as described therein, are paid to Employee only for so long as
Employee does not provide services to any commercial firm, corporation or other
business enterprise which is involved in the business of development, marketing
or providing a diagnostic service offering proprietary DNA probe or microarray
or next generation sequencing to cancer researchers or physician practitioners
or biotech and pharma companies that serve the cancer markets and categories in
direct competition with the Company (“Competitive Engagements”). Employee agrees
not to engage in Competitive Engagements for a period of six (6) months after
the date of termination. Nothing in this Section 5.2(d) shall prevent Employee
from accepting employment engagements, after the date of termination of her
employment with the Company, with non-commercial entities including but not
limited to research and academic institutions.



(ii)
Employee shall notify the Company in the event that she accepts a Competitive
Engagement following six (6) months after her date of termination with the
Company and she is still receiving payments according to above Sections 4 or 5.
In such instance, Employee agrees and acknowledges that she will no longer be
entitled to receive such payments from the Company.





--------------------------------------------------------------------------------






(iii)
The terms of the Cancer Genetics, Inc. Confidentiality, Proprietary Information
and Inventions Agreement shall remain in effect for the time periods specified
in this Agreement.



(iv)
Employee will not knowingly, directly and actively solicit any individual to
leave the Company's then full-time employ, for any reason, to join or be
employed by any employer that then employs Employee as an employee, director,
consultant or advisor.



(v)
Employee will not knowingly, directly and actively induce any provider, agent,
customer, supplier, distributor, or licensee of the Company to cease doing
business with the Company or to breach its agreement with the Company.



(e)    Employee acknowledges that monetary damages may not be sufficient to
compensate the Company for any economic loss, which may be incurred by reason of
breach of the restrictive covenants set forth in Section 5.2(d). Accordingly, in
the event of any such breach, the Company shall, in addition to any remedies
available to the Company at law, be entitled to seek equitable relief in the
form of an injunction, precluding Employee from continuing to engage in such
breach.


(f)If any restriction set forth in Section 5.2(d) is held to be unreasonable,
then Employee and the Company agree, and hereby submit, to the reduction and
limitation of such prohibition to such area or period as shall be deemed
reasonable.


(g)Except as required by law, Employee agrees not to make to any person,
including but not limited to customers of the Company, any statement that
disparages the Company or which reflects negatively upon the Company, including
but not limited to statements regarding the Company's financial condition, its
officers, directors, shareholders, employees and affiliates. The Company agrees
not to make to any person, including but not limited to customers of the
Company, any statement that disparages Employee or which reflects negatively
upon Employee, including but not limited to statements regarding her financial
condition, qualifications and professional competence.


6.
Conflicts of Interest



6.1    Duty to Disclose. Employee will provide the CEO and Board with a report
on the existence of any actual conflicts of interest. In connection with any
actual conflicts of interests, Employee will confidentially disclose the
existence of any conflicts of interests, including her financial interest and
the minimum about of facts necessary to assess the conflict of interest, to the
CEO and Board or to any special committees with Board delegated powers
considering the proposed transaction or arrangement. If the Board or committee
has reasonable cause to believe that Employee has failed to disclose any actual
conflict of interest, it shall inform Employee of the basis for such belief and
afford Employee an opportunity to explain the alleged failure to disclose.


6.2    Determining Whether a Conflict of Interest Exists. After disclosure of
the financial interest and the minimum about of facts necessary to assess the
conflict of Interest, and after any discussion with the Employee, Employee shall
excuse him/herself from the Board or committee meeting while the determination
of whether a conflict of interest exists is discussed and voted upon. The
remaining Board or committee members shall determine whether a conflict of
interest exists. Notwithstanding the foregoing, however, prior approval of the
Board of Directors shall not be required if the transaction falls below a de
minimis threshold established by the Board.


6.3    Addressing Conflict. If the Board determines that Employee has an actual
conflict of interest, the Company and Employee shall employ good faith actions
to resolve the conflict of interest.






--------------------------------------------------------------------------------




7.     General Provisions.


7.1    Assignment. Neither party may assign or delegate any of her or its rights
or obligations under this Agreement without the prior written consent of the
other party.


7.2    Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes any and all
prior written and verbal agreements between the parties.


7.3    Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by both parties hereto.


7.4    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and
permitted assigns and Employee and Employee's legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law, whether or
not any such person shall have become a party to this Agreement and have agreed
in writing to join and be bound by the terms and conditions hereof.


7.5    Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with, the laws of the State of New Jersey, and venue and
jurisdiction for any disputes hereunder shall be heard in any court of competent
jurisdiction in New Jersey for all purposes.


7.6    Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.


7.7    Further Assurances. The parties will execute such further instruments and
take such further actions as may be reasonably necessary to carry out the intent
of this Agreement.


7.8    Notices. Any notices or other communications required or permitted
hereunder shall be in writing and shall be deemed received by the recipient when
delivered personally or, if mailed, five (5) days after the date of deposit in
the United States mail, certified or registered, postage prepaid and addressed,
in the case of the Company, to the address set forth above, attention CEO, and
in the case of Employee, to the address shown for Employee on the signature page
hereof, or to such other address as either party may later specify by at least
ten (10) days advance written notice delivered to the other party in accordance
herewith.


7.9    No Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of that provision, nor prevent that
party thereafter from enforcing that provision of any other provision of this
Agreement.


7.10    Legal Fees and Expenses. In the event of any disputes under this
Agreement, each party shall be responsible for their own legal fees and expenses
which it may incur in resolving such dispute, unless otherwise provided by
applicable law or a court of competent jurisdiction.


7.11    Counterparts. This Agreement may be executed by exchange of facsimile
signature pages and/or in counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.


7.12    Insurance on Employee. The Company shall be entitled to obtain and
maintain, at the Company's expense, key person life insurance on the life of the
Employee, naming the Company as the beneficiary of such policy. Employee agrees
to cooperate with the Company and take all reasonable actions necessary to
obtain such insurance, such as taking usual and customary physical examinations
and providing true and accurate personal, health related information for any
application at no cost to Employee.






--------------------------------------------------------------------------------




7.13    Proprietary Information and Invention Assignment Agreement. The terms of
the proprietary information and invention assignment agreement attached hereto
as Exhibit D (the "Proprietary Information and Invention Assignment Agreement")
are incorporated herein by reference. If there is any conflict between the terms
of the Proprietary Information and Invention Assignment Agreement and the terms
of this Agreement, the terms of this Agreement shall prevail.






















[Signature Page to Follow]






--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company and Employee have executed this Agreement,
effective as of the day and year first above written.






CANCER GENETICS, INC.




By: /s/ Panna Sharma        
Name:    Panna Sharma
Title:    CEO & President








EMPLOYEE






/s/ Dr. Rita Shaknovich    
Dr. Rita Shaknovich






Address:





                


                


                
EXHIBIT A


NOTICE OF GRANT OF 3,000 SHARES OF RESTRICTED STOCK








VESTING SCHEDULE






Date                Amount Vested


June 15, 2016    1,000 shares


June 15, 2017    1,000 shares




--------------------------------------------------------------------------------






June 15, 2018    1,000 shares








--------------------------------------------------------------------------------




EXHIBIT B


RELEASE


The undersigned individual ("Releasor"), on her own behalf and on behalf of her
heirs, beneficiaries and assigns, hereby releases and forever discharges Cancer
Genetics, Inc. and its subsidiaries and all of their respective officers and
directors, successors and assigns (collectively, "Released"), both individually
and in their official capacities, from any and all liability, claims, demands,
actions and causes of action of any type (collectively, ''Claims") which
Releasor has had in the past, now has, or might now have, through the date of
your execution of this Release, in any way resulting from, arising out of or
connected with your employment by Cancer Genetics, Inc. and its subsidiaries
(collectively, "Company") or its termination or pursuant to any federal, state
or local employment law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act, as amended ("ADEA''); the Americans with
Disabilities Act, as amended).


The Company, on its own behalf and on behalf of the Released, hereby releases
and forever discharges the Releasor and her heirs, beneficiaries and
representatives and assigns, both individually and in their official capacities,
from any and all Claims which it has had in the past, now has, or might now
have, through the date of your execution of this Release, in any way resulting
from, arising out of or connected with your employment by the Company or its
termination. By acceptance of or reliance on this release of Claims by Releasor,
the Company promises that neither it nor any of the other Released affiliated
with the Company will take any action that is designed, specifically as to you
or with respect to a class of similarly situated former employees, to reduce or
abrogate, or may reasonably be expected to result in an abridgement or
elimination of, any rights of indemnification or contribution available to
Releasor, as described above, or under any such policy or policies of directors
and officers liability insurance, unless any such abridgement- or elimination of
rights also is generally applicable to all then­ current officers and employees
of the Company.


Excluded from the scope of this Release is (i) any claim by Releasor for payment
of wages (including salary, bonus, severance, and unused PTO) or reimbursement
of expenses or under the terms of any of the Company's employee qualified and
non-qualified benefit plans (including without limitation the Company's employee
pension plan, profit sharing plan, stock option plan or stock ownership plan);
(ii) any claim or right of Releasor under any policy or policies of directors
and officers liability insurance maintained by the Company as in effect from
time to time; and (iii) any right of or for indemnification or contribution
pursuant to contract and/or the Articles of Incorporation or By-Laws (or other
charter documents) of the Company that Releasor has or hereafter may acquire if
any claim is asserted or proceedings are brought against Releasor including,
without limitation, if by any governmental or regulatory agency, or by any
customer, creditor, employee or shareholder of the Company, or by any
self-regulatory organization, stock exchange or the like, arising out of or
related or allegedly related to the undersigned individual being or having been
an officer or employee of the Company or to any of her actions, inactions or
activities as an officer or employee of the Company. Also excluded from this
release are any Claims which cannot be waived by law. By signing this Release
you are waiving, however, your right to any monetary recovery should any
governmental agency or entity, such as the EEOC or the DOL, pursue any claims on
your behalf. Releasor acknowledges that he is knowingly and voluntarily waiving
and releasing any rights he may have under the ADEA, as amended.


The undersigned individual further acknowledges that he/she has been advised by
this writing that: (a) his/her waiver and release in this Release does not apply
to any rights or claims that may arise after the execution date of this Release;
(b) that he/she has the right to consult with an attorney prior to executing
this Release; (c) he/she has up to the entirety of until twenty-one (21) days
after the date he/she received this Release executed by the Company in which to
consider this Release (although if the undersigned individual does execute this
Release before the end of such twenty-one (21) days, he will also sign the
Consideration Period waiver below); (d) /heshe has seven (7) days following his
execution of this Release to revoke this Agreement by so notifying the Company;
and (e) this Release shall not be effective until the date upon which the this
seven (7) day revocation period has expired unexercised (the "Effective Date"),
which shall be the eighth day after this Release is executed by the undersigned
individual. Upon the lapse of said seven (7) day period without revocation, this
Release will have effect retroactively to the date it was signed by




--------------------------------------------------------------------------------




the Company.


This Release does not constitute an admission by the Company or by the
undersigned individual of any wrongful action or violation of any federal,
state, or local statute, or common law rights, including those relating to the
provisions of any law or statute concerning employment actions, or of any other
possible or claimed violation of law or rights. This Release is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Release may not be modified or amended
except in a writing signed by both the undersigned individual and a duly
authorized officer of the Company. This Release will bind the heirs, personal
representatives, successors and assigns of both the undersigned individual and
the Company, and inure to the benefit of both the undersigned individual and the
Company and their respective heirs, successors and assigns. If any provision of
this Release is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Release and the
provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the state of New Jersey as
applied to contracts made and to be performed entirely within New Jersey.




Cancer Genetics, Inc. Dr. Rita Shaknovich








By: ____________________________         ____________________________








CONSIDERATION PERIOD WAIVER




I, Dr. Rita Shaknovich understand that I have the right to take at least 21 days
to consider whether to sign this Release, which I received on ___________ __,
____. If I elect to sign this Release before 21 days have passed, I understand I
am to sign and date below this paragraph to confirm that I knowingly and
voluntarily agree to waive the 21-day consideration period.


Dr. Rita Shaknovich


____________________________




